—In an action to recover damages based on medical malpractice, the defendants appeal from an order of the Supreme Court, Westchester County (Barone, J.), dated July 8, 1998, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, without costs *359or disbursements, the motion is granted, and the complaint is dismissed.
The infant plaintiff died as the result of causes which, according to hospital records, included his exposure to respiratory syncytial virus, pneumonia, ventricular septal defect, chronic lung disease-pulmonary fibrosis, and anemia. In support of their motion for summary judgment, the defendants submitted evidence in admissible form which tended to show that they did not commit any acts or omissions which caused or contributed to the infant plaintiff’s death. The plaintiffs failed to raise any issue of fact either as to whether there was a departure from good medical practice at any point during the treatment of the infant plaintiff, or as to whether any such departure actually caused the infant plaintiffs death. The defendants were therefore entitled to summary judgment (see, e.g., Alvarez v Prospect Hosp., 68 NY2d 320; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851; Damen v North Shore Univ. Hosp., 262 AD2d 598; Kruck v St. John’s Episcopal Hosp., 228 AD2d 565). Bracken, J. P., Friedmann, Goldstein and Mc-Ginity, JJ., concur.